Citation Nr: 0425705	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder, to include as secondary to a right hip injury.

2.	Entitlement to an increased initial evaluation of a scar 
of the 5th digit metacarpal of the right hand, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's claim of entitlement to 
service connection for low back pain and a right hip injury, 
and granted the veteran service connection at a 
noncompensable level for a scar of the right hand.  The 
veteran continues to disagree with the level of disability 
assigned for the right hand scar.  

The Board notes that, initially, the veteran also expressed 
disagreement with the denial of service connection for a scar 
of the left hand.  However, that issue was granted by an 
August 2001 rating decision, and is no longer before the 
Board.

In addition, the Board notes there was initially some 
confusion as to whether the veteran intended to appeal his 
denials of service connection for hearing loss, Bell's Palsy, 
and epididymitis from that same rating decision. However, the 
veteran clarified, in testimony before the RO in January 
2001, that the only issues he intended to pursue were those 
of the right hand scar, low back pain due to right hip 
injury, and left hand scar.  

The Board also notes however, that, while the veteran filed a 
claim for tinnitus in June 1997, this issue was never 
formally adjudicated by the RO.  As such, it must be referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

A review of the record reflects that the veteran has not been 
adequately informed of the VCAA.  

The service medical records show that the veteran was seen at 
the dispensary in September 1993 for several complaints, 
including low back pain.  At the time of the separation 
examination he gave a history of injuring his right hip 
during advanced infantry training but did not seek treatment.  
He experienced intermittent pain in his right hip and back 
since that time.  He continued to report low back and hip 
pain during the March 1998 VA examination and x-rays at that 
time showed abnormalities involving the low back.

In November 2003, the Board remanded these issues for further 
development, to include association of a portion of the 
veteran's hearing transcript relative to his hearing at the 
RO in January 2001 with the veteran's claims file, and the 
scheduling of the veteran for a further VA examination.  The 
Board notes that the missing portion of the veteran's 
transcript has not been located.  Accordingly, additional 
development regarding this matter is required.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board notes that the 
veteran was scheduled for examinations in April 2004 for 
which he failed to report. At that time he notified the VA 
medical facility that he could not attend any examination 
scheduled before August 2004.  As such, the Board is of the 
opinion that the examinations should re-scheduled.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran of his rights and 
the VA's obligations under the VCAA with regard to 
establishing his claim.  The RO should ensure that 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 38 
C.F.R. § 3.159 are fully complied with and satisfied.  
See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the veteran and his 
representative a copy of the January 2001 hearing 
transcript and inform him that the portion of the 
transcript after page 14 is lost and cannot be located.  
The RO is requested to ask the veteran if he wants 
another hearing and, thereafter, take any appropriate 
action.  

3.  Thereafter, a VA examination by an orthopedist 
should be conducted to determine the nature, severity, 
and the etiology of any low back and right hip 
disabilities and the severity of the of the scar on the 
fifth digit of the right hand.  The claims file is to be 
made available to the examiner for review in conjunction 
with the examination.  In addition to X-rays, any other 
tests deemed necessary should be conducted.  The 
examiner is requested to identify the major extremity. 
Request the examiner to describe the scar on the fifth 
digit of the right hand, to include whether the scar is 
superficial, tender and/or painful, poorly nourished, 
has repeated ulcerations and any functional impairment 
on use or flare-ups.  

Following the examination and in conjunction with a 
review of the claims file, it is requested that the 
examiner render an opinion as to whether it is as likely 
as not that any disability of the low back, to include 
spondylolisthesis with disc displacement, or right hip 
diagnosed is casually related to military service.  The 
examiner should specify whether there is x-ray evidence 
of arthritis of the spine within one year following 
service.  The examiner is to include a complete rational 
for any opinion expressed.  

4.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  If any benefit sought on appeal 
remains denied, the appellant and representative, if 
any, should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




